Citation Nr: 1505971	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for neuropathy of the upper and lower extremities.

3.  Entitlement to a rating in excess of 10 percent for right knee medial collateral ligament subluxation.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with limited motion.

5.  Entitlement to a rating in excess of 10 percent for right superior dorsal knee surgical scar associated with right knee degenerative arthritis with limited motion.

6.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis with residual scar.

7.  Entitlement to a rating in excess of 20 percent for left knee instability and patellar subluxation/dislocation.

8.  Entitlement to an earlier effective date for special monthly compensation based on the criteria for Aid and Attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2010 VA Form 9, the Veteran requested a VA Central Office hearing.  In January 2013, he withdrew his request.  

In November 2013, this case was remanded for additional development.  In that remand, the matters of increased ratings for right and left knee disabilities were listed as 3 issues.  However, in an interim May 2014 rating decision, the Veteran was awarded a separate 20 percent rating for left knee instability and a separate 10 percent rating for a right knee surgical scar.  Accordingly, while there are now 5 issues regarding the knees listed on the cover page, all are related to the ratings assigned for the right and left knees and are therefore before the Board. 

The issues of service connection for peripheral neuropathy, the ratings for the right and left knee and an earlier effective date for the award of special monthly compensation are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran has degenerative arthritis and disc herniation of the lumbosacral spine that are as likely as not caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

Service connection for degenerative arthritis and disc herniation of the lumbosacral spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is diagnosed with degenerative arthritis and disc herniation of the lumbosacral spine.  On February 2014 VA examination, the examiner opined that the Veteran's low back disability was at least as likely as not aggravated beyond its natural progression by his service connected right knee osteoarthritis.  The examiner stated that such is an "expected factor in the worsening of low back pain and disability."  The Board notes that the Veteran is service-connected for the right knee.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, the Board concludes that the evidence supports a finding that the Veteran's degenerative arthritis and disc herniation of the lumbosacral spine is secondary to his service-connected right knee disability and thus, service connection for degenerative arthritis and disc herniation of the lumbosacral spine is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative arthritis and disc herniation of the lumbosacral spine is granted.


REMAND

Initially, the Board notes that the Veteran has indicated he is receiving Social Security Administration (SSA) disability benefits due to his "physical and mental" conditions.  It appears that the RO made an attempt to secure these records, but they were advised that the specific folder was "not available at this time."  In December 2007, a formal finding on the unavailability of these records was issued.   However, correspondence from SSA dated later in December 2007 indicates that the Veteran has in fact been receiving disability benefits since July 1997.  Records pertaining to the award of such benefits are constructively of record, may contain pertinent information, and must be secured.  

In addition, the matter of service connection for neuropathy of the upper and lower extremities was remanded, in part, for a medical opinion as to the etiology of the neuropathy.  The examiner was specifically asked to address the Veteran's November 1973 complaints of right thigh pain and numbness, in addition to the January 1975 and April 1977 reports of medical examination, which reflect that the upper and lower extremities were normal on clinical evaluation.  On February 2014 VA examination, the examiner indicated that an opinion as to the etiology of the Veteran's neuropathy was "impossible...without speculation."  He stated that no etiology was found or proposed in the available records.  The examiner did not discuss the specific records mentioned above and state whether such records indicate that his neuropathy may be related to his service.  Accordingly, a supplemental medical opinion is warranted.

Further, the issue of entitlement to special monthly compensation based on Aid and Attendance was granted, effective November 4, 2013, in a July 2014 rating decision.  Correspondence from the Veteran received in September 2014 expresses disagreement with the effective date and can reasonably be interpreted as a (timely) notice of disagreement with the July 2014 rating decision.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.
	
Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA or private treatment the Veteran has received for each of the disabilities at issue.

3.  Arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's neuropathy.  The record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the neuropathy of the upper and lower extremities is related to or had its onset in service, to include the Veteran's November 1973 complaints of right thigh pain and numbness.  The examiner should also address the January 1975 Report of Medical Examination, as well as the April 1977 Separation Report of Medical Examination, which reflect that the upper and lower extremities were normal on clinical evaluation.

A complete rationale for the opinion should be provided.

4.  Thereafter review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

5.  Regarding the matter of the effective date for the award of special monthly compensation based on Aid and Attendance, review the determination and if it remains denied, issue an appropriate Statement of the Case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


